Exhibit 10.3

 
THIS NOTE, THE SHARES OF COMMON STOCK AND/OR OTHER SECURITIES ISSUABLE UPON
CONVERSION OF THIS NOTE (THE “SECURITIES”) HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES ONLY AND MAY NOT BE TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) SHALL HAVE BECOME
EFFECTIVE WITH RESPECT THERETO OR (ii) RECEIPT BY THE COMPANY OF AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY TO THE EFFECT THAT REGISTRATION
UNDER THE ACT IS NOT REQUIRED IN CONNECTION WITH SUCH PROPOSED TRANSFER NOR IS
IN VIOLATION OF ANY APPLICABLE STATE SECURITIES LAWS. THIS LEGEND SHALL BE
ENDORSED UPON ANY NOTE ISSUED IN EXCHANGE FOR THIS NOTE AND ANY SECURITIES
ISSUABLE UPON CONVERSION OF THIS NOTE.




XA, INC.


11% Senior Secured Convertible Promissory Note




Bridge Note No.: 2
June 22, 2007







FOR VALUE RECEIVED, XA, Inc., a Nevada corporation (collectively with all of its
Subsidiaries, as defined in the SPA (as defined below), the “Company”) with its
principal executive office at 875 North Michigan Avenue, Suite 2626, Chicago, IL
60611, promises to pay to the order of Sands Brothers Venture Capital II LLC
(the “Payee” or the “Holder of this Note”) or registered assigns on the earlier
of (i) June 22, 2008; or (ii) if so elected by the Payee, upon consummation by
the Company of a merger, combination or sale of substantially all of its assets
or the purchase by a single entity or person or group of affiliated entities or
persons of more than fifty (50%) percent of the voting stock of the Company (the
“Maturity Date”), the principal amount of Sixteen Thousand ($16,000) (the
“Principal Amount”) in such coin or currency of the United States of America as
at the time of payment shall be legal tender for the payment of public and
private debts. Interest on this Note shall accrue on the Principal Amount
outstanding from time to time at a rate per annum computed in accordance with
Section 3 hereof and shall be payable on the Maturity Date, or earlier upon
conversion of this Note in accordance with the provisions of Section 6 hereof
(or as may otherwise be provided in this Note). Nothing in item (ii) of this
paragraph shall be construed as the consent by the holder of this Note to any
action otherwise prohibited by the terms of this Note or as a waiver of any such
prohibition.


This Note is secured by a Security Agreement dated the date hereof (the
“Security Agreement”) of the Company in favor of the Payee and all other
Noteholders covering certain collateral (the “Collateral”), all as more
particularly described and provided therein, and is entitled to the benefits
thereof. The Security Agreement, the Uniform Commercial Code financing
statements in connection with the Security Agreement and any and all other
documents executed and delivered by the Company to the Payee under which the
Payee is granted liens on assets of the Company are collectively referred to as
the “Security Documents.”


Each payment by the Company pursuant to this Note shall be made without set-off
or counterclaim and in immediately available funds.

 





-1-

--------------------------------------------------------------------------------





The Company (i) waives presentment, demand, protest or notice of any kind in
connection with this Note and (ii) agrees, in the event of an Event of Default,
to pay to the holder of this Note, on demand, all costs and expenses (including
reasonable legal fees and expenses) incurred in connection with the enforcement
and collection of this Note.


This Note, and Prior Notes on substantially similar terms issued in August,
September and October 2006 in the aggregate amount of $2,700,000 (the “Prior
Notes”) and other identical Notes in the aggregate principal amount of up to
$500,000 (the “Follow On Notes” and collectively the “Notes”) are (were) issued
by the Company in connection with a private placement (the “Bridge Financing”)
by the Company of its of Notes and Warrants pursuant and in accordance with (x)
a Securities Purchase Agreement dated the date hereof by and among the Company
and the Payee (the “SPA”), and (y) a prior Securities Purchase Agreement
relating to the Prior Notes, copies of which are available for inspection at the
Company’s principal office. Notwithstanding any provision to the contrary
contained herein, this Note is subject and entitled to certain terms,
conditions, covenants and agreements contained in the SPA. Any transferee of
this Note, by its acceptance hereof, assumes the obligations of the Payee in the
SPA with respect to the conditions and procedures for transfer of this Note.
Reference to the SPA shall in no way impair the absolute and unconditional
obligation of the Company to pay both principal hereof and interest hereon as
provided herein.


1. No Prepayment. This Note may not be prepaid prior to the Maturity Date
(except as otherwise provided by Section 6, herein).


2. Investment Warrants. In consideration for the loan evidenced by this Note,
the Company shall issue to the holders of the Note five-year Investment Warrants
to purchase in the aggregate 16,000 shares of the Company’s common stock, $.001
par value per share (the “Common Stock”) at an exercise price of $.30 per share
(the “Investment Warrants”). The Holder of this Note may at any time that this
Note remains outstanding present this Note to the Company in payment of the
exercise price of all or any portion of the Investment Warrants. The Holder of
this Note is purchasing $16,000 in Follow On Notes (which represents a portion
of the full amount of the Follow On Notes being offered) and is being granted an
aggregate of 16,000 five-year Investment Warrants in connection with such
investment.


3. Computation of Interest.


A. Base Interest Rate. Subject to Subsections 3B and 3C below, the outstanding
Principal Amount shall bear interest at the rate of eleven (11%) percent per
annum.


B. Penalty Interest. In the event the Note is not repaid on the Maturity Date,
the rate of interest applicable to the unpaid Principal Amount shall be adjusted
to eighteen (18%) percent per annum from the date of default until repayment;
provided, that in no event shall the interest rate exceed the Maximum Rate
provided in Section 3C below.


 





-2-

--------------------------------------------------------------------------------


C. Maximum Rate. In the event that it is determined that, under the laws
relating to usury applicable to the Company or the indebtedness evidenced by
this Note (“Applicable Usury Laws”), the interest charges and fees payable by
the Company in connection herewith or in connection with any other document or
instrument executed and delivered in connection herewith cause the effective
interest rate applicable to the indebtedness evidenced by this Note to exceed
the maximum rate allowed by law (the “Maximum Rate”), then such interest shall
be recalculated for the period in question and any excess over the Maximum Rate
paid with respect to such period shall be credited, without further agreement or
notice, to the Principal Amount outstanding hereunder to reduce said balance by
such amount with the same force and effect as though the Company had
specifically designated such extra sums to be so applied to principal and the
Payee had agreed to accept such extra payment(s) as a premium-free prepayment.
All such deemed prepayments shall be applied to the principal balance payable at
maturity. In no event shall any agreed-to or actual exaction as consideration
for this Note exceed the limits imposed or provided by Applicable Usury Laws in
the jurisdiction in which the Company is resident applicable to the use or
detention of money or to forbearance in seeking its collection in the
jurisdiction in which the Company is resident.


4. Covenants of Company. For the purposes of this Section 4, the term “Company”
shall include all of the Subsidiaries (as defined in the SPA).


A. Affirmative Covenants. The Company covenants and agrees that, so long as this
Note shall be outstanding, it will perform the obligations set forth in this
Section 4A, unless it has otherwise obtained the prior written consent of the
Payee:


(i) Taxes and Levies. The Company will promptly pay and discharge all taxes,
assessments, and governmental charges or levies imposed upon the Company or upon
its income and profits, or upon any of its property, before the same shall
become delinquent, as well as all claims for labor, materials and supplies
which, if unpaid, might become a lien or charge upon such properties or any part
thereof; provided, however, that the Company shall not be required to pay and
discharge any such tax, assessment, charge, levy or claim so long as the
validity thereof shall be contested in good faith by appropriate proceedings and
the Company shall set aside on its books adequate reserves in accordance with
generally accepted accounting principles (“GAAP”) with respect to any such tax,
assessment, charge, levy or claim so contested;


(ii) Maintenance of Existence. The Company will do or cause to be done all
things reasonably necessary to preserve and keep in full force and effect its
corporate existence, rights and franchises and comply with all laws applicable
to the Company, except where the failure to comply could not reasonably be
expected to have a material adverse effect on the Company;


(iii) Maintenance of Property. The Company will at all times maintain, preserve,
protect and keep such property material to the conduct of its business in good
repair, working order and condition, and from time to time make all needful and
proper repairs, renewals, replacements and improvements thereto as shall be
reasonably required in the conduct of its business;


(iv) Insurance. The Company will, to the extent necessary for the operation of
its business, keep adequately insured by financially sound reputable insurers,
all property of a character usually insured by similar corporations and carry
such other insurance as is usually carried by similar corporations;

 





-3-

--------------------------------------------------------------------------------



(v) Books and Records. The Company will at all times keep true and correct
books, records and accounts reflecting all of its business affairs and
transactions in accordance with GAAP. Such books and records shall be open at
reasonable times and upon reasonable notice to the inspection of the Payee or
its agents, subject to the execution by such persons of a reasonable
non-disclosure agreement;


(vi) Underlying Securities. The Company agrees to keep reserved such number of
shares of Common Stock as will permit full conversion of the Notes at any time
or from time to time at the Conversion Price (as defined herein);


(vii) Notice of Certain Events. The Company will give prompt written notice
(with a description in reasonable detail) to the Payee of:
 
(a) the occurrence of any Event of Default (as defined in Section 5 hereof), or
any event which, with the giving of notice or the lapse of time, would
constitute an Event of Default, or an event of default under any document or
instrument evidencing or governing any indebtedness of the Company and the
delivery of any notice effecting the acceleration of any such indebtedness; and


(b) the occurrence of any litigation, arbitration or governmental investigation
or proceeding not previously disclosed by the Company to the Payee in writing
which has been instituted or, to the knowledge of the Company, is threatened,
against the Company or to which any of its properties, assets or revenues is
subject which, if adversely determined, would reasonably be expected to have a
material adverse effect on the Company;


(c) any material adverse development which shall occur in any litigation,
arbitration or governmental investigation or proceeding previously disclosed by
the Company to the Payee; and


(viii) Security Interests. The Company shall perform any and all acts and
execute any and all documents (including, without limitation, the execution,
amendment or supplementation of any financing statement and continuation
statement) for filing under the provisions of the Uniform Commercial Code (the
“UCC”), and the rules and regulations thereunder, or any other statute, rule or
regulation of any applicable jurisdiction which are necessary (and/or advisable
at the request of the Holders or its counsel) in order to maintain in favor of
the holders of the Notes, a valid and perfected lien on the Collateral (as
defined in the Security Agreement), subject only to the Prior Purchasers’ (as
defined in the SPA) and the prior first priority security interest of LaSalle
Bank National Association liens.


(ix) Access. The Company will grant holders of this Note access to Company
facilities and personnel during normal business hours and with reasonable
advance notification. The Company will deliver to the Holders annual, quarterly
financial statements and copies of other financial and other documents and/or
information reasonably requested by the Holder.

 





-4-

--------------------------------------------------------------------------------



 
(x) Non-Public Information. The Company represents, covenants and agrees that
neither it nor any other person acting on its behalf has provided or will
provide any Holder or its agents or counsel with any information that the
Company believes constitutes material non-public information (other than with
respect to the transactions contemplated by this Agreement), unless prior
thereto such Holder shall have been provided with notice of the Company’s intent
to provide such information, and shall have expressly agreed to accept such
information. The Company understands and confirms that each Holder shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.


B. Negative Covenants. The Company covenants and agrees that, so long as this
Note shall be outstanding, it will perform the obligations set forth in this
Section 4B unless it has otherwise obtained the prior written consent of all
Holders:


(i)  Liquidation, Dissolution. The Company will not liquidate or dissolve,
consolidate with, or merge into or with, any other corporation or other entity,
except that any wholly-owned subsidiary may merge with another wholly-owned
subsidiary or with the Company (so long as the Company is the surviving entity
and no Event of Default shall occur as a result thereof).


(ii) Sales of Assets. The Company will not sell, transfer, lease or otherwise
dispose of, or grant options, warrants or other rights with respect to, all or a
substantial part of its properties or assets (an “Asset Transaction”) to any
person or entity, provided that this clause (ii) shall not restrict any
disposition made in the ordinary course of business and consisting of:


(a) capital goods that are obsolete or have no remaining useful life; or


(b) finished goods inventories.


(iii) Redemptions. The Company will not redeem or repurchase any outstanding
securities of the Company.


(iv) Indebtedness. Without the express consent of the Holder, so long as this
Note is outstanding, the Company shall not, and the Company shall not permit any
of its Subsidiaries to, directly or indirectly, incur or guarantee, assume or
suffer to exist any indebtedness, other than the (i) indebtedness evidenced by
this Note and the other Notes, (ii) the Permitted Senior Indebtedness (as
defined in the Security Agreement), (iii) indebtedness incurred through a
Private Offering, and (iv) any Subsequent Financing in which the holders of the
Rights Option shall invest. 



 





-5-

--------------------------------------------------------------------------------



(v) Right of First Refusal. The Company covenants and agrees to promptly notify
(in no event later than five (5) days after making or receiving an applicable
offer) in writing each Holder of the Notes of the terms and conditions of any
proposed indebtedness or any offer or sale to, or exchange with, any third party
of any debt or equity securities (a “Subsequent Financing”). Such notice shall
describe, in reasonable detail, the proposed Subsequent Financing, the names and
investment amounts of all investors participating in the Subsequent Financing
(if known), and all of the terms and conditions thereof and proposed definitive
documentation to be entered into in connection therewith. The notice shall
provide each Holder of the Notes an option (the “Rights Option”), during the
five (5) days following delivery of such notice, to inform the Company whether
such Holder of the Notes will participate up to its pro rata portion in such
Subsequent Financing on the same, absolute terms and conditions contemplated by
such Subsequent Financing. If any Holder of the Notes elects not to participate
in any such Subsequent Financing, the other Holders of the Notes may therein
participate on a pro rata basis. If the Company does not receive notice of
exercise of the Rights Option from the Holder of the Notes within five (5) days
of such Holder of the Notes receiving such notice, the Company shall have the
right to close the Subsequent financing on the scheduled closing date with a
third party; provided that all of the material terms and conditions of the
closing are the same as those provided to the Holder of the Notes.


(vi)  Negative Pledge. Except for the other Follow On Notes, the Company will
not hereafter create, incur, assume or suffer to exist any mortgage, pledge,
hypothecation, assignment, security interest, encumbrance, lien (statutory or
other), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any financing lease) (each, a “Lien”) upon
any of its property, revenues or assets, whether now owned or hereafter
acquired, except:


(a) Liens for taxes, assessments or other governmental charges or levies not at
the time delinquent or thereafter payable without penalty or being contested in
good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books;


(b) Liens of carriers, warehousemen, mechanics, materialman and landlords
incurred in the ordinary course of business for sums not overdue or being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books;


(c) Liens (other than Liens arising under the Employee Retirement Income
Security Act of 1974, as amended, or Section 412(n) of the Internal Revenue Code
of 1986, as amended) incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, leases and contracts (other than for borrowed money)
entered into in the ordinary course of business or to secure obligations on
surety or appeal bonds;


(d) judgment Liens in existence less than thirty (30) days after the entry
thereof or with respect to which execution has been stayed;


(e) Liens in the nature of zoning restrictions, easements and rights or
restrictions of record on the use of real property which do not materially
detract from its value or impair its use;

 





-6-

--------------------------------------------------------------------------------





(f) Liens arising by operation of law in favor of the owner or sublessor of
leased premises and confined to the property rented;


(g) Liens arising from any litigation or proceeds which is being contested in
good faith by appropriate proceedings, provided, however, that no execution or
levy has been made; and


(h) Liens which secure indebtedness permitted by Section 4B(iv).


(vii) Investments. The Company will not purchase, own, invest in or otherwise
acquire, directly or indirectly, any stock or other securities or make or permit
to exist any investment or capital contribution or acquire any interest
whatsoever in any other person or entity or permit to exist any loans or
advances for such purposes except for investments in direct obligations of the
United States of America or any agency thereof, obligations guaranteed by the
United States of America and certificates of deposit or other obligations of any
bank or trust company organized under the laws of the United States or any state
thereof and having capital and surplus of at least $500,000,000; provided,
however, that nothing contained in this clause (vii) shall preclude the Company
from making acquisitions for the purpose of expanding its business.


(viii) Guaranteed Indebtedness. The Company shall not create, incur, assume
and/or permit to exist any Guaranteed Indebtedness (as defined below) to any
bank, lender, or any other person in connection with any credit facilities
extended by such creditors to the Company and/or any of its Subsidiaries (as
defined in the SPA), and/or in connection with any other contracts or
agreements. “Guaranteed Indebtedness” shall mean as to any person, any
obligation of such person guaranteeing, providing comfort or otherwise
supporting any indebtedness, lease, dividend, or other obligation of any other
person in any manner, including any obligation or arrangement of such person to
(1) purchase or repurchase any such primary obligation, (2) advance or supply
funds for the purchase or payment of any primary obligation or to maintain
working capital or otherwise to maintain working solvency or any balance sheet
condition; (3) purchase property, securities or services primarily for the
purpose of assuring the owner of any such obligation of the ability of the
Company to make payment of such obligation; (4) protect the beneficiary of such
arrangement from loss; or (5) indemnify the owner of such obligation against
loss.


(ix) Transactions with Affiliates. Other than as may be expressly permitted in
the SPA, neither the Company nor its subsidiaries shall repay any indebtedness
or enter into any transaction, including, without limitation, the purchase,
sale, lease or exchange of property, real or personal, the purchase or sale of
any security, the borrowing or lending of any money, or the rendering of any
service, with any person or entity affiliated with the Company (including
officers, directors and shareholders owning three (3%) percent or more of the
Company’s outstanding capital stock); provided, however, that the provisions of
this Section 4(B)(xi) shall not apply to the provision of legal services by
David M. Loev or the The Loev Law Firm, PC.


 


 

-7-

--------------------------------------------------------------------------------


(x) Dividends. The Company will not accrue, declare or pay any cash dividends or
distributions, whether accrued or otherwise, on its outstanding capital stock,
provided,however, that nothing herein contained shall prevent the Company from
effecting a stock split or declaring or paying any dividend consisting solely of
shares of any class of Common Stock to the holders of shares of such class of
Common Stock, provided that (i) such stock split or stock dividend is effected
equally across all classes of Common Stock and (ii) the holder of the Note
participates in such events as if the holder had converted the Note immediately
prior to such event into the number of shares of Common Stock he would be
entitled to receive if he had so converted.


(xi) The Company will not make or create any direct and/or indirect
subsidiaries.


(xii) Other than expressly permitted in the SPA, or pursuant to a Private
Offering, the Company shall not issue any additional securities.


(xiii) Other than as expressly permitted in the SPA, the Company shall not
provide and/or pay any cash bonus or other compensation to any of its employees,
officers, directors and/or consultants in excess of what is expressly permitted
in their respective employment agreements (or if no agreements are in place,
other than what has been historically paid).


5. Events of Default.


A.  The term “Event of Default” shall mean any of the events set forth in this
Section 5A:


(i) Non-Payment of Obligations. The Company shall default in the payment of the
principal or accrued interest on this Note when and as the same shall become due
and payable, whether by acceleration or otherwise (and solely with respect to a
default in the payment of accrued interest on this Note, such default is
continuing for five (5) days).


(ii) Non-Performance of Affirmative Covenants. The Company shall default in the
due observance or performance of any material covenant set forth in Section 4A,
which default shall continue uncured for five (5) business days.


(iii) Non-Performance of Negative Covenants. The Company shall default in the
due observance or performance of any covenant set forth in Section 4B, which
default shall continue uncured for two (2) business days.


(iv) Bankruptcy, Insolvency, etc. The Company shall:


(a) generally fail or be unable to pay, or admit in writing its inability to
pay, its debts as they become due;


(b)  apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for the Company or any of its
property, or make a general assignment for the benefit of creditors;


 

-8-

--------------------------------------------------------------------------------



(c) in the absence of such application, consent or acquiesce in, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for the Company or for any part of its property, and such trustee,
receiver, sequestrator or other custodian shall not be discharged within thirty
(30) days;


(d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Company, and, if such case or proceeding is not
commenced by the Company or converted to a voluntary case, such case or
proceeding shall be consented to or acquiesced in by the Company or shall result
in the entry of an order for relief or shall remain for sixty (60) days
undismissed; or


(e) take any corporate action authorizing, or in furtherance of, any of the
foregoing;


(v) Cross-Default. The Company shall default in the payment when due (including
any applicable grace period) of any amount payable under any other obligation of
the Company for money borrowed in excess of $50,000, or of its non-payment under
such obligations, which default shall continue uncured for three (3) business
days;


(vi) Cross-Acceleration. Any indebtedness for borrowed money of the Company or
any subsidiary in an aggregate principal amount exceeding $50,000 (1) shall be
duly declared to be or shall become due and payable prior to the stated maturity
thereof or (2) shall not be paid as and when the same becomes due and payable
including any applicable grace period;


(vii) Judgments. A judgment which, with other such outstanding judgments against
the Company and its subsidiaries (in each case to the extent not covered by
insurance), exceeds an aggregate of $50,000, shall be rendered against the
Company or any subsidiary and, within twenty (20) days after entry thereof, such
judgment shall not have been vacated, discharged or otherwise satisfied or
execution thereof stayed pending appeal, or, within thirty (30) days after the
expiration of any such stay, such judgment shall not have been discharged or
otherwise satisfied; and


(viii) Transaction Documents. The Company shall violate any material
representation, warranty, covenant, agreement or obligation set forth in the
SPA, the Security Documents, the Registration Rights Agreement dated as of the
date hereof among the Company and the Payee (the “Registration Rights
Agreement”), and/or the Investment Warrant and such default is continuing for
five (5) days;


(ix) Security Agreement. If an event of default shall occur for any reason under
the Security Agreement; and


(x) Security Documents. If any Security Document shall cease to be in full force
and effect, or shall cease to give the holder of this Note and the other holders
of Notes the liens, rights, powers and privileges purported to be created
thereby (including, without limitation, in all cases, a first priority perfected
security interest in, and lien on, all of the Collateral (as defined in the
Security Agreement) subject thereto), superior to and prior to the rights of all
third persons and subject to no other liens (except to the extent expressly
permitted herein or in the Security Agreement), which default shall continue
uncured for two (2) business days
 





-9-

--------------------------------------------------------------------------------


 


B. Action if Bankruptcy. If any Event of Default described in clauses (iv)(1)
through (e) of Section 5A shall occur, the outstanding Principal Amount of this
Note and all other obligations hereunder shall automatically be and become
immediately due and payable, without notice or demand.


C. Action if Other Event of Default. If any Event of Default (other than any
Event of Default described in clauses (iv)(a) through (e) of Section 5A) shall
occur for any reason, whether voluntary or involuntary, and be continuing, the
Holders may, upon notice to the Company, declare all or any portion of the
outstanding Principal Amount of the Notes together with interest accrued thereon
to be due and payable and any or all other obligations hereunder to be due and
payable, whereupon the full unpaid Principal Amount (or any portion thereof so
demanded), such accrued interest and any and all other such obligations which
shall be so declared due and payable shall be and become immediately due and
payable, without further notice, demand, or presentment.


D. Remedies. In case any Event of Default shall occur and be continuing, the
Payee may proceed to protect and enforce its rights by a proceeding seeking the
specific performance of any covenant or agreement contained in this Note or in
aid of the exercise of any power granted in this Note or may proceed to enforce
the payment of this Note or to enforce any other legal or equitable rights as
such holder shall determine.


6. Conversions.


A. [Intentionally removed].


B. Optional Conversion. Notwithstanding anything to the contrary contained in
Section 6 hereof or elsewhere, the Holder, at its sole option, shall have the
right to convert from time to time, any and/or all of the Principal Amount and
all accrued, but unpaid Interest on this Note into shares of Common Stock (the
“Conversion Shares”), at the Conversion Price (the “Optional Conversion Right”)
by submitting a written notice (the “Optional Conversion Election Form”), in the
form of Exhibit A annexed hereto, electing to exercise its optional conversion
rights (the “Optional Conversion”).
 
C. Conversion Price. The number of Conversion Shares to be issued upon
conversion of the Principal Amount and/or Interest shall be determined by
dividing the Conversion Amount (as defined below) by the applicable Conversion
Price (as defined in below). The term “Conversion Amount” means, with respect to
any conversion of this Note, the sum of (i) the Principal Amount, and (ii)
accrued but unpaid Interest through the date of conversion that the holder is
electing to so convert. The “Conversion Price” shall be (subject to
anti-dilution adjustments as provided in this Note) the lesser of (i) $0.50; and
(ii) fifty (50%) percent of the effective per share sale price of the Common
Stock (or, alternatively, the conversion price and/or exercise price if Common
Stock is not sold directly) in any Private Offering (as defined in the
Registration Rights Agreement (as defined in the SPA)); provided, however, that
the Conversion Price shall not be less than $0.25 per share (subject to the
anti-dilution adjustments provided in this Note).
 





-10-

--------------------------------------------------------------------------------



 


D. Conversion Mechanics.


(i) Surrender of Note Upon Conversion. Notwithstanding anything to the contrary
set forth herein, upon the exercise of Holders Optional Conversion Right in
accordance with the terms of Section 6 of this Note, the Holder shall be
required to physically surrender this Note (or any affidavit of lost Note) to
the Company in order to receive the Conversion Shares due upon conversion of
this Note by the Company. In the event of the partial conversion of the Optional
Conversion Right, the Company agrees to provide Holder a new Note, which shall
total the then remaining amount of indebtedness owed.
 
(ii) Delivery of Common Stock Upon Conversion. Upon receipt by the Company of
this Note (or any affidavit of lost Note) and provided the Holder has converted
any portion of this Note in accordance with the requirements of Section 6 of
this Note, the Company shall issue and deliver or cause to be issued and
delivered to or upon the order of the Holder certificates for the Conversion
Shares no later than two (2) business days after such receipt (the “Deadline”).
 
E. Concerning the Shares. Conversion Shares may not be sold or transferred
unless (i) such shares are sold pursuant to an effective registration statement
under the Act or (ii) the Company or its transfer agent shall have been
furnished with an opinion of counsel (which opinion shall be in form, substance
and scope customary for opinions of counsel in comparable transactions) to the
effect that the shares to be sold or transferred may be sold or transferred
pursuant to an exemption from such registration or (iii) such shares are sold or
transferred pursuant to Rule 144 under the Act (or a successor rule) (“Rule
144”) or (iv) such shares are transferred to an “affiliate” (as defined in Rule
144) of the Holder who agrees to sell or otherwise transfer the shares only in
accordance with this Note and who is an accredited investor. Except as otherwise
provided in the SPA, until such time as the Conversion Shares have been
registered under the Act as contemplated by the Registration Rights Agreement or
otherwise may be sold pursuant to Rule 144 without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
each certificate for Conversion Shares that has not been so included in an
effective registration statement or that has not been sold pursuant to an
effective registration statement or an exemption that permits removal of the
legend, shall bear a legend substantially in the following form, as appropriate:


“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

 





-11-

--------------------------------------------------------------------------------


 
The legend set forth above shall be removed and the Company shall issue to the
Holder a new certificate therefor free of any transfer legend if (i) the Company
or its transfer agent shall have received an opinion of counsel, in form,
substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Stock
may be made without registration under the Securities Act and the shares are so
sold or transferred, (ii) such Holder provides the Company or its transfer agent
with reasonable assurances that the Conversion Shares can be sold pursuant to
Rule 144 or Rule 144(k) or (iii) if the Conversion Shares are registered for
resale under an effective registration statement filed under the Act. Nothing in
this Note shall limit the Company’s obligation under the Registration Rights
Agreement. Failure to delivery certificates with the legend for Conversion
Shares shall result in certain payments to the Holder as set forth in the SPA.
 
F. Status as Shareholder. Upon submission of this Note by the Holder and the
satisfaction of the Conversion Conditions by the Holder, (i) the shares covered
thereby shall be deemed Conversion Shares and (ii) the Holder’s rights as a
Holder of this Note shall cease and terminate, excepting only the right to
receive certificates for the Conversion Shares and to any remedies provided
herein or otherwise available at law or in equity to such Holder because of a
failure by the Company to comply with the terms of this Note. Notwithstanding
the foregoing, if a Holder has not received certificates for all Conversion
Shares prior to the second (2nd) business day after the expiration of the
Deadline with respect to any reason, then (unless the Holder otherwise elects to
retain its status as a holder of Common Stock by so notifying the Company) the
Holder shall regain the rights of a Holder of this Note and the Company shall,
as soon as practicable, return such unconverted Note to the Holder or, if the
Note has not been surrendered, adjust its records to reflect that such portion
of this Note has not been converted. In all cases, the Holder shall retain all
of its rights and remedies for the Company’s failure to convert this Note.
 
7. Anti-Dilution Provisions. The Conversion Price in effect at any time and the
number and kind of securities issuable upon conversion of this Note shall be
subject to adjustment from time to time upon the happening of certain events as
follows:
 
A. Adjustment for Stock Splits and Combinations. If the Company at any time or
from time to time on or after the date of the issuance of this Note (the
“Original Issuance Date”) effects a subdivision of the outstanding Common Stock,
the Conversion Price then in effect immediately before that subdivision shall be
proportionately decreased, and conversely, if the Company at any time or from
time to time on or after the Original Issuance Date combines the outstanding
shares of Common Stock into a smaller number of shares, the Conversion Price
then in effect immediately before the combination shall be proportionately
increased. Any adjustment under this Section 7A shall become effective at the
close of business on the date the subdivision or combination becomes effective.
 

 





-12-

--------------------------------------------------------------------------------



B. Adjustment for Certain Dividends and Distributions. If the Company at any
time or from time to time on or after the Original Issuance Date makes or fixes
a record date for the determination of holders of Common Stock entitled to
receive, a dividend or other distribution payable in additional shares of Common
Stock, then and in each such event the Conversion Price then in effect shall be
decreased as of the time of such issuance or, in the event such record date is
fixed, as of the close of business on such record date, by multiplying the
Conversion Price then in effect by a fraction (1) the numerator of which is the
total number of shares of Common Stock issued and outstanding immediately prior
to the time of such issuance or the close of business on such record date and
(2) the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution; provided, however, that if
such record date is fixed and such dividend is not fully paid or if such
distribution is not fully made on the date fixed therefor, the Conversion Price
shall be recomputed accordingly as of the close of business on such record date
and thereafter the Conversion Price shall be adjusted pursuant to this
Section 7B as of the time of actual payment of such dividends or distributions.
 
C. Adjustments for Other Dividends and Distributions. In the event the Company
at any time or from time to time on or after the Original Issuance Date makes,
or fixes a record date for the determination of holders of Common Stock entitled
to receive, a dividend or other distribution payable in securities of the
Company other than shares of Common Stock, then and in each such event provision
shall be made so that the Holders of Notes shall receive upon conversion
thereof, in addition to the number of shares of Common Stock receivable
thereupon, the amount of securities of the Company which they would have
received had their Notes been converted into Common Stock on the date of such
event and had they thereafter, during the period from the date of such event to
and including the conversion date, retained such securities receivable by them
as aforesaid during such period, subject to all other adjustments called for
during such period under this Section 7 with respect to the rights of the
Holders of the Notes.
 
D. Adjustment for Reclassification, Exchange and Substitution. In the event that
at any time or from time to time on or after the Original Issuance Date, the
Common Stock issuable upon the conversion of the Notes is changed into the same
or a different number of shares of any class or classes of stock, whether by
recapitalization, reclassification or otherwise (other than a subdivision or
combination of shares or stock dividend or a reorganization, merger,
consolidation or sale of assets, provided for elsewhere in this Section 7), then
and in any such event each Holder of Notes shall have the right thereafter to
convert such Notes to receive the kind and amount of stock and other securities
and property receivable upon such recapitalization, reclassification or other
change, by holders of the maximum number of shares of Common Stock for which
such Notes could have been converted immediately prior to such recapitalization,
reclassification or change, all subject to further adjustment as provided
herein.
 
E. Sale of Shares Below Conversion Price:
 
(i) If at any time or from time to time following the Original Issuance Date,
the Company issues or sells, or is deemed by the express provisions of this
Section 7E to have issued or sold, Additional Shares of Common Stock (as
hereinafter defined), other than as a dividend or other distribution on any
class of stock and other than upon a subdivision or combination of shares of
Common Stock, in either case as provided in Section 7A or Section 7C above, for
an Effective Price (as hereinafter defined) less than the then existing
Conversion Price, then and in each such case the then existing Conversion Price
shall be reduced, as of the opening of business on the date of such issue or
sale, to a price equal to the Effective Price for such Additional Shares of
Common Stock.
 





-13-

--------------------------------------------------------------------------------


 
(ii) For the purpose of making any adjustment required under Section 7E, the
consideration received by the Company for any issue or sale of securities shall
(I) to the extent it consists of cash be computed at the amount of cash received
by the Company, (II) to the extent it consists of property other than cash, be
computed at the fair value of that property as determined in good faith by the
board of directors of the Company (the “Board”), (III) if Additional Shares of
Common Stock, Convertible Securities (as hereinafter defined) or rights or
options to purchase either Additional Shares of Common Stock or Convertible
Securities are issued or sold together with other stock or securities or other
assets of the Company for a consideration which covers both, be computed as the
portion of the consideration so received that may be reasonably determined in
good faith by the Board to be allocable to such Additional Shares of Common
Stock, Convertible Securities or rights or options, and (IV) be computed after
reduction for all expenses payable by the Company in connection with such issue
or sale.
 
(iii) For the purpose of the adjustment required under Section 7E, if the
Company issues or sells any rights, warrants or options for the purchase of, or
stock or other securities convertible into or exchangeable for, Additional
Shares of Common Stock (such convertible or exchangeable stock or securities
being hereinafter referred to as “Convertible Securities”) and if the Effective
Price of such Additional Shares of Common Stock is less than the Conversion
Price then in effect, then in each case the Company shall be deemed to have
issued at the time of the issuance of such rights, warrants, options or
Convertible Securities the maximum number of Additional Shares of Common Stock
issuable upon exercise, conversion or exchange thereof and to have received as
consideration for the issuance of such shares an amount equal to the total
amount of the consideration, if any, received by the Company for the issuance of
such rights, warrants, options or Convertible Securities, plus, in the case of
such rights, warrants or options, the minimum amounts of consideration, if any,
payable to the Company upon the exercise of such rights, warrants or options,
plus, in the case of Convertible Securities, the minimum amounts of
consideration, if any, payable to the Company (other than by cancellation of
liabilities or obligations evidenced by such Convertible Securities) upon the
conversion or exchange thereof. No further adjustment of the Conversion Price,
adjusted upon the issuance of such rights, warrants, options or Convertible
Securities, shall be made as a result of the actual issuance of Additional
Shares of Common Stock on the exercise of any such rights, warrants or options
or the conversion or exchange of any such Convertible Securities. If any such
rights or options or the conversion or exchange privilege represented by any
such Convertible Securities shall expire without having been exercised, the
Conversion Price adjusted upon the issuance of such rights, warrants, options or
Convertible Securities shall be readjusted to the Conversion Price which would
have been in effect had an adjustment been made on the basis that the only
Additional Shares of Common Stock so issued were the Additional Shares of Common
Stock, if any, actually issued or sold on the exercise of such rights, warrants,
or options or rights of conversion or exchange of such Convertible Securities,
and such Additional Shares of Common Stock, if any, were issued or sold for the
consideration actually received by the Company upon such exercise, plus the
consideration, if any, actually received by the Company for the granting of all
such rights, warrants, or options, whether or not exercised, plus the
consideration received for issuing or selling the Convertible Securities
actually converted or exchanged, plus the consideration, if any, actually
received by the Company (other than by cancellation of liabilities or
obligations evidenced by such Convertible Securities) on the conversion or
exchange of such Convertible Securities.
 





-14-

--------------------------------------------------------------------------------



 
 
(iv) For the purpose of the adjustment required under Section 7E, if the Company
issues or sells, or is deemed by the express provisions of this Section 7 to
have issued or sold, any rights or options for the purchase of Convertible
Securities and if the Effective Price of the Additional Shares of Common Stock
underlying such Convertible Securities is less than the Conversion Price then in
effect, then in each such case the Company shall be deemed to have issued at the
time of the issuance of such rights or options the maximum number of Additional
Shares of Common Stock issuable upon conversion or exchange of the total amount
of Convertible Securities covered by such rights or options and to have received
as consideration for the issuance of such Additional Shares of Common Stock an
amount equal to the amount of consideration, if any, received by the Company for
the issuance of such rights, warrants or options, plus the minimum amounts of
consideration, if any, payable to the Company upon the exercise of such rights,
warrants or options, plus the minimum amount of consideration, if any, payable
to the Company (other than by cancellation of liabilities or obligations
evidenced by such Convertible Securities) upon the conversion or exchange of
such Convertible Securities. No further adjustment of the Conversion Price,
adjusted upon the issuance of such rights, warrants or options, shall be made as
a result of the actual issuance of the Convertible Securities upon the exercise
of such rights, warrants or options or upon the actual issuance of Additional
Shares of Common Stock upon the conversion or exchange of such Convertible
Securities. The provisions of paragraph (iii) above for the readjustment of the
Conversion Price upon the expiration of rights, warrants or options or the
rights of conversion or exchange of Convertible Securities shall apply
mutatis mutandis to the rights, warrants options and Convertible Securities
referred to in this paragraph (iv).
 
(v) “Additional Shares of Common Stock” shall mean all shares of Common Stock
(or any debt or equity securities convertible or exercisable into Common Stock)
issued by the Company on or after the Original Issuance Date, whether or not
subsequently reacquired or retired by the Company, other than (I) the Conversion
Shares and the shares of Common Stock issuable upon exercise of the Warrants
(the “Underlying Shares”), (II) shares of Common Stock issuable upon exercise of
warrants, options and convertible securities outstanding as of the Original
Issuance Date (provided that the terms of such warrants, options and convertible
securities are not modified after the Original Issuance Date to adjust the
exercise price), (III) shares of Common Stock issued pursuant to any event for
which adjustment is made to the Conversion Price under Section 7 hereof or to
the exercise price under the anti-dilution provisions of any securities
outstanding as of the Original Issuance Date (including the Investment
Warrants), and (IV) 25,000 shares of common stock which the Company has
previously agreed to issue to its legal counsel, David M. Loev (as disclosed in
its SEC filings, which shares have not been issued to date). The “Effective
Price” of Additional Shares of Common Stock shall mean the quotient determined
by dividing the total number of Additional Shares of Common Stock issued or
sold, or deemed to have been issued or sold by the Company under this
Section 7E, into the aggregate consideration received, or deemed to have been
received, by the Company for such issue under this Section 7E, for such
Additional Shares of Common Stock.
 





-15-

--------------------------------------------------------------------------------


(vi) Other than a reduction pursuant to its applicable anti-dilution provisions,
any reduction in the conversion price of any Convertible Security, whether
outstanding on the Original Issuance Date or thereafter, or the price of any
option, warrant or right to purchase Common Stock or any Convertible Security
(whether such option, warrant or right is outstanding on the Original Issuance
Date or thereafter), to an Effective Price less than the current Conversion
Price, shall be deemed to be an issuance of such Convertible Security and all
such options, warrants or rights at such Effective Price, and the provisions of
Section 7E (iii), (iv) and (v) shall apply thereto mutatis mutandis.
 
(vii) Any time an adjustment is made to the Conversion Price pursuant to
Section 7E, a corresponding proportionate change shall be made to the number of
shares of Common Stock issuable upon conversion of this Note.
 
F. No Adjustments in Certain Circumstances. No adjustment in the Conversion
Price shall be required unless such adjustment would require an increase or
decrease of at least one ($0.01) cent in such price; provided, however, that any
adjustments which by reason of this Section 7F are not required to be made shall
be carried forward and taken into account in any subsequent adjustment required
to be made hereunder. All calculations under this Section 7F shall be made to
the nearest cent or to the nearest one-hundredth of a share, as the case may be.
 
8. Amendments. This Note may not be modified or amended in any manner except in
writing executed by the Company and all Holders of the Notes.


B. No failure or delay on the part of the Payee in exercising any power or right
under this Note shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right. No notice to or
demand on the Company in any case shall entitle it to any notice or demand in
similar or other circumstances. No waiver or approval by the Payee shall, except
as may be otherwise stated in such waiver or approval, be applicable to
subsequent transactions. No waiver or approval hereunder shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder.


C. To the extent that the Company makes a payment or payments to the Payee, and
such payment or payments or any part thereof are subsequently for any reason
invalidated, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.


D. After any waiver, amendment or supplement under this section becomes
effective, the Company shall mail to the holders of the Notes a copy thereof.
 





-16-

--------------------------------------------------------------------------------



9. Ownership Cap and Certain Conversion Restriction. Notwithstanding anything to
the contrary set forth in Section 9 of this Note, at no time may the Holder
convert all or a portion of this Note if the number of shares of Common Stock to
be issued pursuant to such conversion would exceed, when aggregated with all
other shares of Common Stock owned by the Holder at such time, the number of
shares of Common Stock which would result in the Holder beneficially owning (as
determined in accordance with Section 13(d) of the Exchange Act and the rules
thereunder) more than 9.9% of all of the Common Stock outstanding at such time;
provided, however, that upon the Holder providing the Maker with sixty-one (61)
days notice (the "Waiver Notice") that the Holder would like to waive this
Section 9 with regard to any or all shares of Common Stock issuable upon
conversion of this Note, this Section 9 will be of no force or effect with
regard to all or a portion of the Note referenced in the Waiver Notice.
 
10. Miscellaneous.


A. Parties in Interest. All covenants, agreements and undertakings in this Note
binding upon the Company or the Payee shall bind and inure to the benefit of the
successors and permitted assigns of the Company and the Payee, respectively,
whether so expressed or not.


B. Governing Law. This Note shall be governed by and construed exclusively in
accordance with the laws of the State of New York without regard to the
conflicts of laws principles thereof. The parties hereto hereby agree that any
suit or proceeding arising directly and/or indirectly pursuant to or under this
instrument or the consummation of the transactions contemplated hereby, shall be
brought solely in a federal or state court located in the City, County and State
of New York. By its execution hereof, the parties hereby covenant and
irrevocably submit to the in personam jurisdiction of the federal and state
courts located in the City, County and State of New York and agrees that any
process in any such action may be served upon any of them personally, or by
certified mail or registered mail upon them or their agent, return receipt
requested, with the same full force and effect as if personally served upon them
in New York City. The parties hereto waive any claim that any such jurisdiction
is not a convenient forum for any such suit or proceeding and any defense or
lack of in personam jurisdiction with respect thereto. In the event of any such
action or proceeding, the party prevailing therein shall be entitled to payment
from the other party hereto of its reasonable and documented counsel fees and
disbursements in an amount judicially determined.


C. Notices. All notices and other communications from the Company to the Holder
of this Note shall be mailed by first class, registered or certified mail,
postage prepaid, and/or a nationally recognized overnight courier service to the
address furnished to the Company in writing by the Holder.


D. Notice of Certain Transactions. In case at any time:


(i) The Company shall declare any dividend upon, or other distribution in
respect of, its Common Stock; or


(ii) The Company shall offer for subscription to the holders of its Common Stock
any additional shares of stock of any class or any other securities convertible
into shares of stock or any rights to subscribe thereto; or

 





-17-

--------------------------------------------------------------------------------





(iii) There shall be any capital reorganization or reclassification of the
capital stock of the Company, or a sale of all or substantially all of the
assets of the Company, or a consolidation or merger of the Company with another
corporation (other than a merger with a subsidiary in which merger the Company
is the continuing corporation and which does not result in any
reclassification); or


(iv) There shall be a voluntary or involuntary dissolution; liquidation or
winding-up of the Company;


then, in any one or more of said cases, the Company shall cause to be mailed to
the Payee at the earliest practicable time (and, in any event not less than
twenty (20) days before any record date or other date set for definitive
action), written notice of the date on which the books of the Company shall
close or a record shall be taken for such dividend, distribution or subscription
rights or such reorganization, reclassification, sale, consolidation, merger or
dissolution, liquidation or winding-up shall take place, as the case may be.
Such notice shall also set forth such facts as shall indicate the effect of such
action (to the extent such effect may be known at the date of such notice) on
the Conversion Price and the kind and amount of the shares of stock and other
securities and property deliverable upon the conversion of this Note. Such
notice shall also specify the date as of which the holders of the Common Stock
of record shall participate in said dividend, distribution or subscription
rights or shall be entitled to exchange their Common Stock for securities or
other property deliverable upon such reorganization, reclassification, sale,
consolidation, merger or dissolution, liquidation or winding-up, as the case may
be.


Nothing herein shall be construed as the consent of the holder of this Note to
any action otherwise prohibited by the terms of this Note or as a waiver of any
such prohibition.


E. Reservation of Shares. The Company covenants and agrees that it will at all
times have authorized and reserved, solely for the purpose of such possible
conversion, out of its authorized but unissued shares, a sufficient number of
shares of its Common Stock to provide for the exercise in full of the conversion
rights contained in this Note.


F. Validity of Stock. All shares of Common Stock which may be issued upon
conversion of this Note will, upon issuance by the Company in accordance with
the terms of this Note, be validly issued, free from all taxes and liens with
respect to the issuance thereof (other than those created by the holders), free
from all pre-emptive or similar rights and fully paid and non-assessable.


G. Cash Payments. No fractional shares (or scrip representing fractional shares)
of Common Stock shall be issued upon conversion of this Note. In the event that
the conversion of this Note would result in the issuance of a fractional share
of Common Stock, the Company shall pay a cash adjustment in lieu of such
fractional share to the holder of this Note based upon the Conversion Price.


H. Stamp Taxes, etc. The Company shall pay all documentary, stamp or other
transactional taxes attributable to the issuance or delivery of shares of Common
Stock, upon conversion of this Note; provided, however, that the Company shall
not be required to pay any taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificate for such shares in a
name other than that of the holder of this Note, and the Company shall not be
required to issue or deliver any such certificate unless and until the person
requesting the issuance thereof shall have paid to the Company the amount of
such tax or shall have established to the Company’s satisfaction that such tax
has been paid.


I. Waiver of Jury Trial. THE PAYEE AND THE COMPANY HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS NOTE OR ANY OTHER DOCUMENT OR INSTRUMENT EXECUTED AND DELIVERED IN
CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE PAYEE OR THE COMPANY. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PAYEE’S PURCHASING THIS NOTE.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 





-18-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Note has been executed and delivered on the date
specified above by the duly authorized representative of the Company.
 




XA, INC.






By: /s/ Joseph Wagner
Name: Joseph Wagner
Title: President & CEO   
 




















































$16,000










 

 





-19-

--------------------------------------------------------------------------------




EXHIBIT A


Optional Conversion Election Form




____________, 200_


XA, Inc.
875 North Michigan Avenue, Suite 2626
Chicago, IL 60611


Re: Optional Conversion of Promissory Note
Gentlemen:
You are hereby notified that, pursuant to, and upon the terms and conditions of
that certain Senior Secured Convertible Promissory Note of XA, Inc. (the
“Company”), in the principal amount of $_______________ (the “Note”), held by
me, I hereby elect to exercise my right of Optional Conversion (as such term in
defined in the Note), effective as of the date of this writing.


Please provide me with all applicable instructions for the Optional Conversion
of the Note, and issue certificate(s) for the applicable shares of the Company’s
Common Stock issuable upon the Optional Conversion, in the name of the person
provided below.




Very truly yours,




___________________________
Name:




Please issue certificate(s) for Common Stock as follows:


______________________________________________
Name


______________________________________________
Address


______________________________________________
Social Security No. of Shareholder


-20-

--------------------------------------------------------------------------------

